                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:06CR384

      vs.
                                                                 ORDER
JAMES A. HOWARD,

                    Defendant.


      This matter is before the Court on the Defendant’s Notice of Appeal, ECF No.

352, and the Clerk’s memorandum addressing the Defendant’s ability to proceed on

appeal in forma pauperis, ECF No. 353. The Defendant seeks to appeal from the

Memorandum and Order, ECF 351, denying his Motion to Reduce Sentence Under

Section 404 of the First Step Act, ECF No. 349.

      The Defendant’s Motion was not presented as one under 28 U.S.C. § 2255, and

accordingly no order issuing or denying a certificate of appealability was issued.

Requests for reductions of sentences pursuant to Section 404 of the First Step Act are

pursuant to 18 U.S.C. § 3582(c)(1)(B) and are discretionary. See First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), at § 404(c) (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to this section.”).

      The Defendant’s Motion to Reduce Sentence Under Section 404 of the First Step

Act was found to be without merit and was denied for the reasons set out in the Court’s

Memorandum and Order, ECF No. 351. The undersigned responded to the Clerk’s

memorandum by stating “[a] separate order or further proceedings will be required to

address the defendant’s authorization to proceed in forma pauperis.” ECF No. 354.
Rule 24(a)(3) of the Federal Rules of Appellate Procedure provides that “[a] party who

was permitted to proceed in forma pauperis in the district-court action, or who was

determined to be financially unable to obtain an adequate defense in a criminal case,

may proceed on appeal in forma pauperis without further authorization[.]” The Court

previously found, based on his financial affidavit, that the Defendant was eligible for

appointment of counsel, ECF No. 74, and the Defendant’s counsel represented in the

Notice of Appeal that his financial status warrants appointment of counsel on appeal,

ECF No. 352, Page ID 1186. Therefore, the Court finds that the Defendant is eligible to

proceed on appeal in forma pauperis without further authorization under Rule 24(a)(3).

      IT IS ORDERED: The Defendant, James A. Howard, may proceed on appeal in

forma pauperis without further authorization under Rule 24(a)(3) of the Federal Rules of

Appellate Procedure.



      Dated this 17th day of July 2019.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge




                                           2
